Appeal. — Case for malicious prosecution.
In questions of tort, or quasi tort, where the injury alleged is doubtful, character may be given in evidence. The injury, either wholly or in some degree, must depend upon intention, and, to ascertain this in doubtful cases character becomes a material inquiry.1
Upon this point POWEL, J., doubted.
HUMPHREYS, J., having been employed, was absent.
STEWART, arguendo, admitted that depositions taken in the County Court, and used there, might be used here without proof of notice.
1 See 3 Caines, 120.